Citation Nr: 1441049	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with right eye cataract, to include whether a separate rating is warranted for right eye cataract and entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of a claim for higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's May 2014 examination report suggests that he is unable to work.  This raises the question of whether he may be unemployable due to his service-connected disabilities.  Thus, a TDIU claim is part of his claim for increased rating currently before the Board and must be adjudicated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether a separate rating is warranted for right eye cataract and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus type II with requires regulation of activities.


CONCLUSION OF LAW

The criteria are met for a 40 percent rating, but no higher, for the Veteran's diabetes mellitus type II.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Generally, proper notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The relevant notice information must have been timely sent, timeliness being defined as a sequence of events whereby notice is provided in advance of the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was provided with the relevant notice and information in July 2011 and December 2011 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Diabetes Mellitus

The Veteran contends he warrants a rating higher than 20 percent for his diabetes mellitus type II with right eye cataract.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating for diabetes mellitus is warranted when the condition requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Here, a July 2011 VA examination report for the Veteran's diabetes mellitus specifically denied that the Veteran was restricted in ability to perform strenuous activity, although he did require oral medication and a restricted or special diet.  However, in an August 2011 statement Beverly Jordan. M.D. indicated that the Veteran had been her patient since May 2010, that he takes humalog insulin three times daily to control his blood sugars, that he is on a very strict ADA diet,  and that he has great difficulty doing any strenuous activity due to his diabetes.  Specifically, she stated that with any exertion such as yard work, physical work-outs, walking long distances, or exercising, his blood sugars drop causing dizziness and fatigue.  Dr. Jordan also completed a VA Diabetes Mellitus Disability Benefits Questionnaire in May 2014 in which she reported that the Veteran required more than one injection of insulin each day and avoidance of strenuous physical activity.  Therefore, the Board finds that the Veteran's diabetes mellitus meets the criteria for the assignment of a 40 percent rating.  As there is no evidence showing that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, a rating in excess of 40 percent is unwarranted.  Dr. Jordan specifically denied that the Veteran had these symptoms and requirements on her May 2014 examination report.  Therefore, a 40 percent rating, but no higher, is warranted for the Veteran's diabetes mellitus type II with right eye cataract.

Referral of the Veteran's claim for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  The Veteran's use of insulin, restricted diet, and regulation of activities are contemplated by the rating schedule.  These are explicitly part of the schedular rating criteria, and there are no symptoms left uncompensated or unaccounted for in his assigned 40 percent schedular rating for diabetes.  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  


ORDER

A 40 percent rating for diabetes mellitus type II with right eye cataract is granted.


REMAND

Whether a separate rating is warranted for right eye cataract; Entitlement to a TDIU 

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, it is necessary to ensure the claims are fully developed and receive all due consideration.

The Veteran is service connected for diabetes mellitus type II with right eye cataract.  However, he has not been afforded a VA visual examination.  This should be accomplished on remand.

In addition, a claim for a TDIU was raised by the record, as the Veteran's May 2014 examination report stated he was unable to work due to his diabetes-related peripheral neuropathy.  On remand, additional action is required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the claim for a TDIU; as well as a copy of VA Form 21-8940, Formal Application for a TDIU.  

2.  Ensure that all of the Veteran's pending claims have been adjudicated, as they are inextricably intertwined with a claim for a TDIU.  See Claim for an increased rating for lower extremity neuropathy, dated May 30, 2014; Claim for service connection for ischemic heart disease, dated June 3, 2014.

3.  Make arrangements to obtain the Veteran's complete treatment records from Beverly Jordan, M.D.

4.  After the Veteran's treatment records have been obtained, schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or higher probability) that his service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment, taking into consideration his employment history, education, and training, but not taking into account his age and other nonservice-connected disabilities. The examiner is asked to take a detailed history on the Veteran's employment history, education, and training.  The examiner is asked to provide an opinion on the types of work the Veteran could undertake, as well as provide examples.  A complete rationale for any opinion expressed should be provided.

5.  Schedule the Veteran for a VA examination to assess the current severity of his right eye cataract.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiner(s) for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal (whether a separate rating is warranted for right eye cataract and entitlement to a TDIU).  If the benefits on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


